(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Pob cuanto, aparece de los documentos presentados en este caso que en dos de las escrituras otorgadas en una división de finca obtenida por herencia, compareció Doña Eulalia Quiñones como apoderada de su esposo Don Francisco Calderón y Escalera, no acreditándose el poder más que bajo la aseveración de la compareciente, y no haciéndose in-dicación de que se trate de poder escrito y expreso;
Pob cuanto, esos dos documentos públicos son parte in-tegrante de una serie de escrituras por medio de las que se hace la división y entrega de bienes inmuebles, herencia de Bárbara Escalera;
Pob cuanto, se halla prescrito por el Código Civil de Puerto Rico (art. 1615) y confirmado por la jurisprudencia que para transigir, enajenar, hipotecar, o ejecutar cualquier acto de dominio, es necesario poder expreso, calidad que no aparece de las escrituras, ni en ninguna otra forma en el re-gistro de la propiedad;
Pob cuanto, es aparente que las dos escrituras de que se trata son parte de un contrato que tiene por fin la división de esos bienes hereditarios, y que consta que ésas y otras es-crituras, que también fueron presentadas, que están, en de-recho, afectadas por las dos de que se habla en primer tér-*964mino, y cuya, inscripción fue también denegada por la nota de que se recurre,
Pob tanto, se confirma la nota del Registrador de la Pro-piedad de San Juan, objeto de este recurso.